t c summary opinion united_states tax_court caron wilma riganti petitioner v commissioner of internal revenue respondent docket no 23757-07s filed date caron wilma riganti pro_se steven w labounty for respondent carluzzo special_trial_judge this sec_6015 e case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure by any other court and this opinion shall not be treated as precedent for any other case in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief with respect to the joint_and_several_liability arising from the and joint federal_income_tax returns filed by petitioner and marc h riganti petitioner’s former spouse because the tax_liability for each year results from an underpayment of the tax shown on the joint_return we agree with respondent that she does not qualify for relief under sec_6015 or c for either year that being so we consider de novo her entitlement to equitable relief under sec_6015 see 132_tc_203 background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in missouri petitioner and her former spouse married each other in date they separated in date and were divorced in date they have four children in connection with their divorce in date petitioner and her former spouse entered into a marital separation agreement the agreement various unpaid marital debts are noted and allocated to one or the other of them in the agreement for the most part the marital debts are split equally between petitioner and her former spouse who routinely failed to pay his fair share this equal split also applies to the net_proceeds that were expected to result from the future sale of the marital residence the agreement however does not address the unpaid federal_income_tax liabilities that existed at the time petitioner was employed during both years in issue for her wages totaled dollar_figure from which federal_income_tax withholdings totaled dollar_figure for her wages totaled dollar_figure from which federal_income_tax withholdings totaled dollar_figure while married to each other petitioner and her former spouse routinely filed joint federal_income_tax returns petitioner relied upon her former spouse to prepare and to file the joint_return for any given year as with prior years for and petitioner provided her tax information to her former spouse so that he could prepare and file the income_tax returns for those years as well as in some other years petitioner neither reviewed nor signed the or joint_return 2respondent considered and rejected petitioner’s suggestion that neither the nor the return should be treated as her return we agree with respondent and under the circumstances see no need for any further discussion on the point see eg 56_tc_1 27_tc_270 affd 251_f2d_44 8th cir 10_tc_859 affd per curiam 175_f2d_240 6th cir continued the joint_return filed date shows a dollar_figure income_tax_liability of which dollar_figure was not paid with the return the joint_return filed date shows a dollar_figure income_tax_liability of which dollar_figure was not paid with the return as best we can determine from the record petitioner became aware of the and unpaid income_tax liabilities when she received notice that expected federal_income_tax refunds from and or would be applied to and or liabilities in a form_8857 request for innocent spouse relief and form questionnaire for requesting spouse both timely submitted to respondent in date petitioner sought relief from the unpaid portions of the outstanding income_tax liabilities for and in the above-referenced final notice respondent denied that relief because among other reasons petitioner failed to establish a reasonable belief the tax_liabilities reported on the returns would be paid and failed to establish that she would suffer economic hardship if not relieved of the tax_liabilities continued magee v commissioner tcmemo_2005_263 boyle v commissioner tcmemo_1994_294 evans v commissioner tcmemo_1982_700 sec_1_6013-1 income_tax regs discussion in general spouses may make a single return jointly of income taxes sec_6013 like most decisions an individual’s decision to file a joint_return with the individual’s spouse has consequences one consequence to the individual is the assumption of an income_tax_liability for income not otherwise attributable to the individual this is so because if for any given year a joint_return is made by spouses then with respect to that year the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several sec_6013 see sec_1_6013-4 income_tax regs j oint and several_liability for the tax shown on a return means that although the tax may be collected only once each spouse is entirely responsible for the payment of the unpaid portions of the tax without apportionment between them 105_tc_324 n 78_tc_100 grubich v commissioner tcmemo_1993_194 in turn this means that the commissioner may as he sees fit collect the tax from either one cf pesch v commissioner supra subject_to various conditions and in a variety of ways set forth in sec_6015 an individual who has made a joint_return with his or her spouse for a year may seek relief from the joint_and_several_liability arising from that joint_return except as otherwise provided in sec_6015 the taxpayer bears the burden of proving entitlement to the relief contemplated by that section rule a 119_tc_306 affd 101_fedappx_34 6th cir if as in this case a taxpayer does not qualify for relief under sec_6015 or c because the underlying income_tax_liability is attributable to an underpayment_of_tax then relief under sec_6015 is limited to that provided in sec_6015 that section provides for relief if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 the commissioner has issued revenue procedures listing the factors normally considered in determining whether relief should be granted under sec_6015 revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 respondent has taken those factors into account furthermore the application of those factors supports respondent’s denial of relief and petitioner does not suggest otherwise 3the guidelines set forth in revproc_2003_61 2003_2_cb_296 are effective for requests for relief filed as in this case on or after date id sec c b pincite petitioner’s request for sec_6015 relief was prompted by her belief triggered by some forced collection action that she would be required to pay the full amounts of the unpaid portions of the and income_tax liabilities arising from the joint_return filed for each year as petitioner views the matter the and income_tax liabilities should be treated in a manner consistent with the other marital debts taken into account in the agreement that is she and her former spouse should each be responsible for one-half of the tax_liability for each year she is not so much seeking relief from those liabilities as she is seeking some assurance that her former spouse will be required to pay what she considers to be his fair share of those liabilities because petitioner’s former spouse has otherwise failed to live up to other of his financial obligations we appreciate petitioner’s concern that she might be required to pay the full amounts of the outstanding and tax_liabilities her concern of course is completely consistent with the concept of joint_and_several_liability we expect it is of no consolation to her to point out that her former spouse remains equally responsible for payment of the outstanding tax_liabilities nevertheless and simply put the type of relief she seeks perhaps available through the local court having jurisdiction over her divorce from her former spouse is outside that contemplated under sec_6015 to reflect the foregoing decision will be entered for respondent
